FILED
                             NOT FOR PUBLICATION                            FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RAMIRO HERNANDEZ-BELTRAN,                        No. 07-72651

               Petitioner,                        Agency No. A075-715-266

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Ramiro Hernandez-Beltran, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
§ 1252. Reviewing for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968,

972 (9th Cir. 2004), amended by 404 F.3d 1105 (9th Cir. 2005), we deny the

petition for review.

       The BIA did not abuse its discretion in denying Hernandez-Beltran’s motion

as untimely where the motion was filed more than 18 months after the BIA’s final

administrative order. See 8 C.F.R. § 1003.2(c)(2).

       PETITION FOR REVIEW DENIED.




AP/Research                              2                                   07-72651